DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 6/14/2022 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: Due to poor resolution, the subscripted numbers and letters in structural formulas are difficult to decipher.  Additionally, there appears to be an error in the structural formulas in [0033], [0052-58] and [0062-69]: -CH3CH2- should be -CH2CH2-. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a polyimide structural formula, including tetravalent groups and divalent groups. (As an initial matter, it appears that the polyimide formula contains a first structural unit subscripted “m1” containing a tetravalent group R1 and divalent group R2, and a second structural unit subscripted “m2” containing a tetravalent group R3 and divalent group R4. However, the resolution of the images in the claims is poor, making it difficult to clearly decipher the subscripted numbers. Higher quality images are required for any subsequent claim submissions.)
The “R” groups in the structural formula are defined in claim 1. However, in the polyimide structural formula, R2 is a divalent moiety, yet the claim subsequently defines R2 as being selected from a group consisting of five tetravalent structures. It would not be possible to form a divalent R2-containing moiety as shown in the recited polyimide formula from a tetravalent structure. Given that it is not clear how to satisfy the recited polyimide formula by selecting one of the recited tetravalent structures for R2, the scope of claim 1, and claims 2-4 which depend from claim 1, are not clear. [It is noted that claims 5-8 appear identical to claims 1-4, except for the fact that claim 5 defines the divalent R2 moiety as being selected from divalent structures. Considering the degree of uncertainty as to a proper interpretation of claims 1-4, and given that a most reasonable guess as to the intended scope of claims 1-4 would be identical to the scope of claims 5-8, claims 1-4 have not been rejected over prior art.] 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claims 1 and 5 recite a polyimide structural formula, including tetravalent R1 and R3 groups and divalent R2 groups. The R groups are defined in claims 1 and 5 with specific structures. The recited structures have dashed lines, which must represent the points of attachment to the imide moieties in the backbone. Otherwise, the structures do not show any substituent groups, nor do the claims contain any language with regard to possible substitution of the hydrogen atoms of the structures. In other words, the R group structures recited in claims 1 and 5 are not open to substitution, such as with a side chain or substituent group. Therefore, dependent claims 4 and 8 fail to properly further limit independent claims 1 and 5, respectively, as R groups containing a side chain as recited in claims 4 and 8 are not encompassed by the claims (claim 1 and 5) upon which claims 4 and 8 depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (JP 2012206382; previously provided machine translation cited herein, with structures copied from the original document).
Fukuda discloses a flexible substrate (technical field), comprising a base material and a planarization layer formed on the base material containing polyimide (translation p 2). The polyimide planarization layer of the base material disclosed by Fukuda corresponds to the presently recited polyimide film flexible base. Fukuda discloses that the surface roughness of the planarization layer is 5 nm or less, preferably 1 nm or less (p 4 of translation), which meets the presently claimed range of less than 1 nm.
Fukuda discloses a polyimide having a structural formula 

    PNG
    media_image1.png
    157
    211
    media_image1.png
    Greyscale
, 
and teaches that R1 and R2 that are repeated may be different. Fukuda names three preferred dianhydrides (R1) from the viewpoint of balance between linear thermal expansion and hygroscopic expansion coefficients, including 3,3’,4,4’-biphenyltetracarboxylic dianhydride (p 8, top, herein BPDA), which corresponds to the first presently recited structure of R1 and R3. 
Fukuda further names several suitable diamines (R2) including linear aliphatic diamines having 1 to 20 carbon atoms according to instant R4 (see p 9). Fukuda teaches that depending on desired physical properties, the diamine may be aliphatic in a range not exceeding 60 mol%, and teaches that preferably 33 mol% of the diamine units have one of the following structures: 

    PNG
    media_image2.png
    160
    504
    media_image2.png
    Greyscale
(p 10). 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide having a surface roughness of less than 1 nm from BPDA as the dianhydride and from a combination of any linear C1-20 aliphatic diamine named by Fukuda in an amount up to 60 mol%, with any of Fukuda’s preferred aromatic diamines as shown in [0090], e.g., p-phenylenediamine (corresponding to the last recited instant R2 structure). Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).
Fukuda further teaches that the molecular weight of the polyimide is 2000-1,000,000 in order to balance viscosity with film properties (p 11). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide as suggested by Fukuda from BPDA, p-phenylenediamine and linear aliphatic diamine, having any appropriate molecular weight within Fukuda’s claimed range, including a molecular weight corresponding to values of m1 and m2 within the presently recited range of 1-35,000. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art which discloses/suggests the recited polyimide structure is Fukuda, as set forth above. However, Fukuda fails to teach a substrate comprising a polyimide film having rigid regions and a flexible region as presently recited: i.e., wherein the rigid regions comprise a polyimide as recited having 5-25 wt% of flexible segments (i.e., segments subscripted m2 which contain the linear alkylene reside R4) and 75-95 wt% rigid segments (i.e., segments subscripted m1), and wherein the flexible region comprises a polyimide as recited having 80-98 wt% flexible segments (linear alkylene residue containing segments, subscripted m2) and 2-20 wt% rigid segments (subscripted m1). 
The closest prior art with regard to the inventive concept recited in claims 6 and 7 is considered to be Tsuruoka et al (US 2016/0336537). 
Tsuruoka discloses a substrate 102 which includes a first region 128 and a second region 130, wherein the Young’s modulus (which indicates rigidity of a substance, [0048]) of the second region 130 is higher than a Young’s modulus in the first region 128 [0046-47, 0051-52]. Tsuruoka teaches that first and second polyimides having Young’s moduli within the disclosed ranges for each of the regions can be used as the material for the substrate [0053-54]. See also [0066], describing an embodiment wherein two types of polyimides having different Young’s modulus are used to form the substrate, wherein the first polyimide is arranged in a first region and a second polyimide is arranged in a second region [0066]. As shown in Figure 4A, wherein 128 is a first (more flexible) region and 130 is a second (more rigid) region, Tsuruoka discloses an embodiment comprising multiple rigid regions 130 (one of which can be considered to correspond to a first rigid region as presently recited, another of which can be considered to correspond to a second rigid region as presently recited), and multiple flexible regions 128 (one of which can be considered to correspond to a flexible region as presently recited), wherein first and second rigid regions are located at opposite sides of the flexible region.
However, other than providing a suitable range of Young’s modulus for the polyimides in regions 128 and 130, Tsuruoka provides no disclosure or guidance with regard to appropriate polyimide chemical structures which would possess the required Young’s modulus properties, and which would be otherwise suited for use as the substrate in a display device, as disclosed by Tsuruoka. Therefore, Tsuruoka fails to disclose or suggest utilizing polyimides having flexible and rigid segment structures, as presently recited in claim 5, in the weight percentages required in claim 6, and having a surface roughness of 1 nm or less, as the polyimides which form the regions 128 and 130 of substrate disclosed by Tsuruoka. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766